{¶ 13} I concur with the decision of the majority to affirm the trial court with respect to all three assignments of error. My decision is based on this court's en banc determination regarding Sixth Amendment issues raised in State v. Lett, Cuyahoga App. Nos. 84707 and 84729,2005-Ohio-2665, and State v. Atkins-Boozer, Cuyahoga App. No. 84151, 2005-Ohio-2666.1
1 See my concurring and dissenting opinion in State v. Lett and Judge James J. Sweeney's earlier dissenting opinion in State v. Atkins-Boozer,
in which I concurred.